Case 4:20-cv-03884 Document 1-2 Filed on 11/16/20 in TXSD Page 1 of 2

Statement of Claim
1.Violation of my first amendment-

| was arrested on October 31, 2020 on or around 7:30 pm, for an incident that occurred on October
10, 2020. On October 10, 2020, around 4:19 pm, | called 911 to get an update on when the police
would be arriving to my location, since | originally called around 1:20 pm to request an officer to
make a police report regarding my neighbor who verbally threatened me after | had to pull my gun
out on his dog, who ran out onto the street where | was exercising and came within feet of attacking
me. | was still suffering from a medical emergency after the near dog attack and alleged threat on
me from the owner, when | called for the update. That is when the operator told me a call was
never put out to my location, despite the fact | spoke with a supervisor requesting one earlier when
| originally called. | asked to be transferred to a supervisor. At some point | was transferred to
Sergeant Ruth Nunez. Sergeant Ruth Nunez or another officer created a cail slip for officers to come
to my house after | verbally expressed my grievances for the lack of service | received. | verbally
expressed how upset the situation was making me, being denied service, feel mentally and
medically. Around 5:19 pm, officers showed up to my house with their guns out and visible. |
refused to come outside when they banged on my door and asked me to come out. | asked if that
was a lawful order and do you have a warrant? | refused their service and asked them to leave. My
sister showed up and the officers made the claims, to my sister, that | “threatened to hunt down
police officers”. The officers were on the phone with the District Attorney's Office and were advised
not to force entry and to leave. On October 31, 2020, | had to call 911 because of the attempted
assault on me by my brother. | called 911, then pull out my legally owned handgun to prevent the
attack (audio and visual exist). | was almost attacked multiple times by my brother, during the time |
was on the phone with the 911 operator. | stayed on the phone with 911 until the officers came. |

left my handgun in the house and walked outside with my hands up and identified myself as the

 
Case 4:20-cv-03884 Document 1-2 Filed on 11/16/20 in TXSD Page 2 of 2

caller. | was immediately taken into custody. | asked if | was being detained and what was the
reason for the detainment? The officers explained that it was up to the District Attorney’s Office
what will happen from there. | suffered two medical emergencies while in the custody of the police.
While suffering one of the two medical emergencies, one officer accused me of making myself
breathing hard. My handgun, that was in the house, was seized and taken into police custody. | was
told that | was being charged with a terroristic threat from the incident that took place on October

10, 2020. | was booked and charged that night on October 31,2020.

2.Violation of my fourth amendment-

After being arrested and my property seized, | sat in jail on a terroristic misdemeanor charged, that
was upgraded to a felony during my bond hearing. On November 1, 2020, | was released on bond.
On November 2, 2020, | had to go to court. | was ordered to not have any contact with Sergeant
Ruth Nunez, also the prosecutor claimed, in court, that | threatened to shoot a police officer who
she claimed was walking up to my house on October 31, 2020, during the time | was still ona
recorded line with the 911 operator still waiting for the police to get to the scene. With that
statement, the prosecutor requested that | be ordered to place a keyguard on my computer to
monitor my searches online, which was granted. Also, she requested, and it was ordered, that | wear
an ankle monitor. Days later the charges were dismissed. | was instructed that | could go get the

ankle monitor removed.

 
